- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [X] Quarterly report pursuant section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009 [ ] Transition report pursuant section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-120688 AMERICAN TONERSERV CORP. (Exact name of registrant as specified in its charter) Delaware 33-0686105 (State or Other Jurisdiction of Incorporation) (I. R. S. Employer Identification No. ) 420 Aviation Blvd. Suite 103, Santa Rosa, CA 95403 (Address of Principal Executive Offices) (800) 736-3515 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non -accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check If a smaller reporting company) [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: On May 1, 2009 there were 77,645,995 Common Shares outstanding. AMERICAN TONERSERV CORP. AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Balance Sheet March 31, 2009 (Unaudited) and December 31, 2008 3 Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2009 and 2008 5 Condensed Consolidated Statements of Cash Flow (Unaudited) Three Months Ended March 31, 2009 and 2008 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operation 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signatures 30 2 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, (unaudited) December 31, ASSETS Current assets Cash and cash equivalents $ 8,913 $ 4,033 Accounts receivable, net 2,933,691 2,753,445 Inventory 901,871 774,747 Prepaid expenses and other current assets 204,670 75,716 Deferred compensation 18,586 73,275 Total current assets 4,067,731 3,681,216 Intangible assets, net 3,887,273 4,058,036 Goodwill 6,935,468 6,935,468 Property and equipment, net 598,341 644,477 Other assets 78,626 80,044 Total assets $ 15,567,439 $ 15,399,241 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Cash overdraft $ 258,864 $ 39,381 Accounts payable and accrued expenses 3,237,068 3,030,599 Shareholder advances 138,595 173,595 Revolving line of credit 1,506,683 1,346,722 Notes payable - current portion (net of unamortized discount of $219,655 and $194,937 at March 31, 2009 and December 31, 2008) 1,537,177 2,080,865 Convertible notes payable, current portion (net of unamortized discount of $152,310 and $147,566 at March 31, 2009 and December 31, 2008) 2,094,243 1,782,712 Convertible notes payable, related parties  current portion (net of unamortized discount of $365 and $1,466 at March 31, 2009 and December 31, 2008) 124,635 123,534 Deferred revenue 206,255 77,245 Total current liabilities 9,103,520 8,654,653 Long-term liabilities Notes payable (net of unamortized discount of $179,455 and $244,016 at March 31, 2009 and December 31, 2008) 1,242,740 929,842 Convertible notes payable (net of unamortized Discount of $594,089 and $669,042 at March 31, 2009 and December 31, 2008 ) 2,737,118 2,926,524 Warrant liabilities 228,932 639,193 Total long-term liabilities 4,208,790 4,495,559 3 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Condensed Consolidated Balance Sheet (continued) Total liabilities 13,312,310 13,150,212 Commitments and contingencies Stockholders' equity: Preferred stock 500,000 and zero shares issued and Outstanding at March 31, 2009 and December 31, 2008, respectively 500 - Common stock 77,645,995 and 77,045,995 shares issued and outstanding at March 31, 2009 and December 31, 2008, respectively 77,696 77,046 Additional paid-in capital 24,674,933 24,391,819 Accumulated deficit (22,498,000 ) (22,219,836 ) Total stockholders' equity 2,255,129 2,249,029 Total liabilities and stockholders' equity $ 15,567,439 $ 15,399,241 4 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three months ended March 31, 2009 2008 Revenues Toner $ 5,365,225 $ 2,317,860 Service 1,010,890 371,819 Total revenues 6,376,115 2,689,679 Cost of sales Toner 4,170,224 1,453,214 Service 224,486 341,376 Total cost of sales 4,394,710 1,794,590 Gross profit 1,981,405 895,089 Operating expenses Salaries and wages 877,569 673,936 Professional fees and services 288,657 584,882 Sales and marketing 489,752 193,221 General and administrative 487,280 335,241 Amortization of customer lists 172,181 151,977 Total operating expenses 2,315,439 1,939,257 Loss from operations (334,034 ) (1,044,168 ) Other income (expense) Fair value of convertible debt - 12,500 Interest expense (363,400 ) (168,441 ) Change in fair value of warrant liability 417,066 2,927 Other income 2,754 66 Net loss $ (277,614 ) $ (1,197,116 ) Net loss per share Basic and diluted $ (0.00 ) $ (0.02 ) Weighted average number of shares outstanding Basic and diluted 77,559,328 61,980,196 5 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended March 31, 2009 2008 Cash flows from operating activities Net loss for the period $ (277,614 ) $ (1,197,116 ) Adjustment to reconcile net loss to net cash used in operating activities Depreciation and amortization 218,151 184,175 Accretion of notes discount 119,874 58,074 Change in fair value of warrant liability (417,066 ) (2,927 ) Fair value of convertible debt - (12,500 ) Stock based compensation 112,453 404,983 Provision for doubtful accounts - 32,500 Other income (2,283 ) (66 ) Inventory write-down - 88 Change in operating assets and liabilities (Increase) decrease in assets Accounts receivable (180,246 ) (57,981 ) Inventory (127,124 ) (26,223 ) Prepaid expenses and other current assets (128,954 ) ( 8,981 ) Increase in liabilities Accounts payable and accrued expenses 217,419 (186,997 ) Deferred revenue 129,010 177,746 Net cash used in operating activities (336,380 ) (635,225 ) Cash flows from investing activities Purchase of property and equipment - (9,717 ) Proceeds from sale of property and equipment 2,449 - Net cash provided by (used in) investing activities 2,449 (9,717 ) Cash flows from financing activities Cash overdraft 219,483 - Proceeds from issuance of common stock - 1,245,000 Proceeds from issuance of preferred stock 125,000 - Proceeds from issuance of notes payable - 446,265 Repayment of shareholder advances (35,000 ) (53,750 ) Proceeds from revolving line of credit 6,462,737 - Payments of revolving line of credit (6,302,776 ) - Proceeds from issuance of convertible notes 50,000 - Reimbursement of stock compensation - (3,000 ) Warrants exercised 90,000 - Payment of debt (270,633 ) (615,272 ) Net cash provided by financing activities 338,811 1,019,243 Net increase in cash 4,880 374,301 6 AMERICAN TONERSERV CORP. AND SUBSIDIARIES` Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Cash and cash equivalents, beginning of period 4,033 60,196 Cash and cash equivalents, end of period $ 8,913 $ 434,497 Supplementary information Interest paid $ 255,075 $ 69,088 Non cash investing and financing transaction Deferred compensation on restricted stock and option grants to non-employees $ 41,113 $ 157,028 Issuance of common stock in exchange for consulting services $ 11,500 $ - Conversion of notes payable into common Stock offering $ - $ 175,000 7 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements 1. The Company Organization and Business Activity: Managed Maintenance Systems, Inc. was incorporated in the state of Delaware on May 30, 1995. During 1995, the Company changed its name to Q MATRIX, Inc. In January 2005, the Company changed its name to American TONERSERV CORP. (the Company). The Company is a national distributor of compatible printer toner cartridges and a managed print services provider to small and medium sized businesses throughout the United States. The Company is also a consolidator in the highly fragmented compatible toner industry as it seeks to grow both organically and through strategic acquisitions. The Company is headquartered in Santa Rosa, California. 2. Going Concern These condensed consolidated financial statements have been prepared on a going concern basis, which assumes that the Company will be able to realize its assets and discharge its obligations in the normal course of business. The Company had a loss of $277,614 and had negative cash flows from operations of $336,380 for the three month period ended March 31, 2009 and had an accumulated deficit of $22,498,000 and a working capital deficit of $5,035,789 at March 31, 2009. Cash flows from operations are insufficient to sustain the current level of operations. Thus, the Company has insufficient funds to meet its financial obligations as they become due. Management believes it will be successful in financing its operations for the next twelve months as it continues to implement its organic growth strategies. It is management's objective to seek additional capital and funding sources to finance its acquisition strategy and future operations. However, until such time as financing is obtained, there can be no assurance that sufficient funds will be available to finance its operations. This raises substantial doubt about the Company's ability to continue as a going concern. The Company raised $265,000 through private offerings during the three months ended March 31, 2009. The condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. Although the Company will continue to seek additional cash resources through equity issuances in order to position the Company for possible future opportunities, there can be no assurance that funds will be available on an economic basis to the Company. 8 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements 3. Basis of Presentation and Summary of Significant Accounting Policies Unaudited Interim Financial Information: The accompanying unaudited condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, which in the opinion of management are necessary to state fairly the financial position and the results of operations for the interim periods. The unaudited condensed consolidated financial statements have been prepared in accordance with the regulations of the Securities and Exchange Commission ("SEC"), but omit certain information and footnote disclosures necessary to present the statements in accordance with accounting principles generally accepted in the United States of America. Results of interim periods are not necessarily indicative of results for the entire year. These unaudited condensed financial statements should be read in conjunction with the American TonerServ Corp. Annual Report on Form 10-K for the year ended December 31, 2008. Principles of Consolidation: The consolidated financial statements include the accounts of American TonerServ Corp. and its wholly-owned subsidiaries: Optima Technologies, LLC; Tonertype, LLC; NC TonerServ, LLC; and iPrint Technologies, LLC (collectively referred to as the "Company"). American TonerServ Corp. is the sole member of Optima Technologies, LLC, Tonertype, LLC, NC TonerServ, LLC and iPrint Technologies, LLC which are Delaware Limited Liability Companies. Intercompany transactions and balances have been eliminated in consolidation. Estimates: The preparation of financial statements in conformity with accounting principals generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Stock Based Compensation: The Company has one stock incentive plan (the "Plan"), administered by the Board of Directors, which provides for the granting of options and shares of common stock to employees, officers, directors and other service providers of the Company. Options granted under this Plan generally are granted with an exercise price equal to the market value of a common share at the date of grant and typically vest over four years from the date of grant. The total number of shares authorized to be granted under the 2008 Plan was 7,500,000 at March 31, 2009. On April 22, 2009, the Board of Directors approved an amendment to the Plan to increase the number of shares of common stock available for issuance under the plan from 7,500,000 to 15,000,000 shares. 9 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements 3. Basis of Presentation and Summary of Significant Accounting Policies (Continued) The estimated fair value of equity-based awards, less expected forfeitures, is amortized over the awards' vesting period on a straight-line basis. Stock-based compensation expense recognized in the consolidated statements of operations relating to stock options for the three month periods ended March 31, 2009 and March 31, 2008 was $112,453 and $404,983, respectively. The Company has not recorded income tax benefits related to equity-based compensation expense as deferred tax assets are fully offset by a valuation allowance. In calculating compensation related to stock option grants, the fair value of each stock option is estimated on the date of grant using the Black-Scholes-Merton option-pricing model and the following weighted average assumptions: Three months ended Three months ended March 31, 2009 March 31, 2008 Dividend yield None None Expected volatility 54.67%-56.61% 35.0% Risk-free interest rate 1.35%-5.1% 2.36%-3.51% Expected terms (years) 5.5-6.3 5.5-6.3 In the past, the Company has calculated the expected volatility for stock-based awards using the historical volatility for its peer group public companies which has been 35.0% because sufficient historical data did not yet exist for the Company's stock. As of October 1, 2008, the Company calculates the expected volatility for stock-based awards using the historical volatility of its own stock. The risk free interest rates were determined by the rates of the 5 and 7 year treasury bills on the grant date of the options. 10 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements 3. Basis of Presentation and Summary of Significant Accounting Policies (Continued) The Company records the fair value of restricted stock and options granted to non-employees as deferred compensation at the date of issuance and recognizes compensation pro rata over the service period of the restricted stock or options. The compensation is adjusted for the change in fair market value at the end of each period. Net Loss per Share: Net loss per share has been calculated using the weighted average number of shares outstanding during the period. Diluted loss per common share are computed similar to basic loss per share except that the weighted average number of common shares outstanding is increased to include additional common shares from the assumed exercise of options and warrants and conversion of convertible debt, if dilutive. Dilutive loss per share is the same as basic loss per share in all periods, since the impact of outstanding options and warrants is antidilutive. The following securities, which include options, warrants, convertible debt, preferred stock and notes related to acquisitions, could potentially dilute basic earnings per share in the future: March 31, March 31, Potential equivalent shares excluded 60,265,354 37,625,936 Convertible Debt Securities: The Company has issued convertible debt securities with non-detachable conversion features. The Company accounts for such securities on the balance sheet as a component of the overall fair value of the host securities. The Company estimates fair value based on the intrinsic value of common stock by determining the difference between the total shares converted at fair value and the total shares converted at a 20% discount, which is the estimated discount of a PIPE offering. Warrants and Detachable Warrants: The Black-Scholes-Merton option pricing method was used to value the warrants and detachable warrants. A per share price of $0.15 was attached to the warrants which represents the fair value of common stock at March 31, 2009, a 56.29% volatility and risk free interest rates ranging from 0.21% to 1.67% based on the estimated lives ranging from 1.00 to 4.50 years, based on an estimated PIPE occurring in the third quarter of 2009. 11 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements 3. Basis of Presentation and Summary of Significant Accounting Policies (Continued) As the warrant contracts must be settled by the delivery of registered shares and the delivery of the registered shares are not controlled by the Company and the number of warrants is not fixed, at March 31, 2009, the estimated fair value of the warrants at the date of issuance was recorded as a warrant liability on the balance sheet. Segment: Based on the Companys integration and management strategies, the Company operates in a single business segment. For the three months ended March 31, 2009 and 2008, all material revenues have been derived from domestic operations. 4. Recent Accounting Pronouncements In December 2007, the FASB issued SFAS No. 141 (revised 2007), "Business Combinations". Under this statement an entity is required to recognize the assets acquired, liabilities assumed, contractual contingencies, and contingent consideration at their fair value on the acquisition date. It further requires that acquisition-related costs be recognized separately from the acquisition and expensed as incurred, restructuring costs generally be expensed in periods subsequent to the acquisition date, and changes in accounting for deferred tax asset valuation allowances and acquired income tax uncertainties after the measurement period impact income tax expense. In addition, acquired in-process research and development (IPR&D) is capitalized as an intangible asset and amortized over its estimated useful life. The adoption of SFAS No. 141(R) will change our accounting treatment for business combinations on a prospective basis beginning in the first quarter of fiscal year 2009. In April 2008, the FASB issued Financial Staff Position (FSP) No FAS 142-3, Determination of the Useful Life of Intangible Assets. FSP No FAS 142-3 amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under SFAS No. 142, Goodwill and Other Intangible Assets. The intent of the position is to improve the consistency between the useful life of a recognized intangible asset under SFAS No. 142 and the period of expected cash flows used to measure the fair value of the asset under SFAS No. 141(R), and other U.S. generally accepted accounting principles. The provisions of FSP No. FAS 142-3 are effective for fiscal years beginning after December 15, 2008. FSP No. FAS 142-3 is effective for our fiscal year beginning January 1, 2009. The adoption of FSP No. FAS 142-3 did not have a material impact on our consolidated financial statements. In June 2008, the FASB ratified EITF Issue No. 07-5, Determining Whether an Instrument (or Embedded Feature) is Indexed to an Entitys Own Stock. EITF 07-5 provides a two-step approach for determining whether an equity-linked financial instrument (or embedded feature) is indexed to an entitys own stock. EITF 07 -5 is effective for our fiscal year beginning January 1, 2009. The adoption of EITF 07-5 did not have a material impact on our consolidated financial statements. 12 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements 5. Inventory Inventory consists of finished goods and raw materials which is primarily toner cartridges and service parts and is stated at the lower of cost or market determined by the first-in, first-out (FIFO) method. March 31, 2009 December 31, 2008 Finished Goods $ 856,553 $ 709,960 Raw Materials 45,318 64,787 Total Inventory $ 901,871 $ 774,747 6. Shareholder Advances During the three months ended March 31, 2009, the Company repaid $35,000 in advances previously made to the Company by a director. At March 31, 2009 accrued interest relating to these advances to the Company was $37,572. 7. Stock- based Compensation On March 12, 2009, the Company entered into an agreement with a consultant for investor and public relations for 50,000 shares of common stock. The stock was valued at $11,500. During the January 2009, certain directors of the Company received warrants as compensation for personally guaranteeing notes through the Companys convertible note and warrant offering. The total warrants issued were 125,000 and $ 6,805 was recorded as compensation expense. 8. Notes Payable On February 20, 2009, the Company amended its short term note obligations with iPrint Technologies, Inc. These notes were combined into one Modified Secured Promissory Note for $1,150,000, maturingon December 31, 2010. 13 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Notes to Unaudited Condensed Financial Statements 9. Stockholders Equity Common Stock Warrants Warrants outstanding as of March 31, 2009, are as follows: Exercise Amount Price Warrants issued in Convertible Debt Offerings  2004 to 2007 2,979,167 $ 0.15 Warrants issued in Debt Offering  2007 655,000 0.30 Warrants issued in Common Stock Offerings in 2007 and 2008 19,030,335 0.30 Warrants issued to Dinosaur Securities 750,000 0.30 Warrants issued in Debt Offerings - 2008 862,500 0.35 Warrants issued in Debt Offerings - 2008 400,000 0.30 Warrants issued in iPrint Debt Offering  2008 & 2009 2,456,250 0.30 Warrants issued to iPrint offering Guarantors  2008 & 2009 2,456,250 0.30 Warrants issued to iPrint Technologies, Inc. 200,000 0.30 Balance at March 31, 2009 29,789,502 Preferred Stock During the three months ended March 31, 2009, the Companysold 500,000 shares of Series D Preferred Stock (Series D Shares)to two accredited investors in a private offering for $125,000 in cash. In April 2009, one of the investors became a director of the Company. The Series D Shares will be convertible into two shares of the Company's common stock at the option of the holders for a two year period after the closing of the offering. The holders of the Series D Shares will vote together with the holders of common stock on an "as if converted" basis. The holders of the Series D Shares will also be entitled to vote as a separate class as required by Delaware law. Holders of Series D Convertible Preferred Stock will be entitled to receive dividends only when and if declared by the Board of Directors of the Company in an amount of $0.02 per annum payable in cash on a quarterly basis on a cumulative basis. In the event of any liquidation or winding up of the Company, the holders of the Series D shares shall be entitled to receive in preference to the holders of Common Stock and amount of cash equal to $0.25 per share plus any cumulated and unpaid dividends. 14 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Notes to Unaudited Condensed Financial Statements 9. Stockholders Equity (continued) Restricted Stock On December 4, 2008, the Company entered into an agreement with Monarch Bay Associates (MBA) to act as its exclusive financial advisor. In connection with this agreement MBA received 750,000 shares of restricted stock. This restricted stock will vest as follows; 33.33% upon the closing of the subsequent financing of no less than $ 2,000,000, and 33.34% upon the closing of and an additional subsequent financing of no less than $2,000,000. All 750,000 shares will be vested if MBA closes financing of no less than $4,000,000 by the end of the current term which ends October 4, 2009. As of March 31, 2009, no shares had vested. Compensation cost for restricted stock is recognized in the financial statements on a pro rata basis over the vesting period for employees. During the three months ended March 31, 2009 and 2008, the Company recognized $0 and $1,875, in compensation expense, respectively. As of March 31, 2009 there was no unrecognized compensation cost related to restricted stock and there was no estimated vesting period as they were performance based shares which could not be reasonably estimated when this would occur. 15 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Notes to Unaudited Condensed Financial Statements 9. Stockholders Equity (continued) Stock Option Plan A summary of the changes in stock options outstanding under our equity-based compensation plans during the three months ended March 31, 2009 is presented below: Weighted Average Weighted Remaining Average Contractual Aggregate Exercise Term Intrinsic Shares Price (Years) Value Outstanding at January 1, 16,046,783 $ 0.23 8.52 $ 1,286,650 Granted - Exercised - Forfeited/Expired - Outstanding at March 31, 2009 16,046,783 $ 0.23 8.28 $ - Exercisable at March 31, 2009 7,459,836 $ 0.22 7.86 $ - There were no options granted during the three-month period ended March 31, 2009. As of March 31, 2009, there was approximately $760,195 of total unrecognized compensation cost related to non-vested options granted under the plans, which is expected to be recognized over a weighted average period of 1.33 years, of which $18,586 is recorded as deferred compensation. A total of 1,063,568 options vested with a total fair value of $105,648 during the three-month period ended March 31, 2009. No options were exercised during the three-month period ended March 31, 2009. 16 AMERICAN TONERSERV CORP. AND SUBSIDIARIES Notes to Unaudited Condensed Financial Statements 10. Credit Arrangements The Companyhas availablea $2,000,000 revolving line of credit secured by all of the assets of the Company. The availability of the line isbased on eligibleaccounts receivables. The interest rate on the outstanding balance was nine percent per annum as of March 31, 2009. This line matures in April 2011 . The Company currently has a facility in place to provide Standby Letters of Credit ("SBLC's") to secure standard terms from certain vendors. The amount available for SBLC's is $ 835,000. This line is guaranteed by certain officers and directors of the Company. Draws on the letter of credit bearinterest at 5 percent over the prime rate. The SBLCs have interest rates of 7.5% and are due and payable on June 30, 2009. The Company is in the process of renewing this facility. 11. Commitments and Contingencies From time to time the Company may be subject to claims arising in the ordinary course of business, primarily vendor disputes. Management believes such claims will not have a material effect on the Company's financial position. 12. Subsequent Events On April 8, 2009, the Company entered into an Independent Sales Partner Agreement and an Asset Purchase Option Agreement that would give the Company an option to acquire certain assets and assume certain liabilities of Mid-America Environmental, LLC ("MAE"), doing business as Alpha Laser Services and Alpha Imaging Solutions of Evansville, Indiana. MAE provides printer and copier supplies, equipment and service to the greater Evansville area. The independent sales partner agreement is for a term of five years, and provides, among other things, that the Company will pay MAE a monthly commission at the rate of 40% of the Adjusted EBITDA (as defined in the Asset Purchase Option Agreement) of MAE. The Asset Purchase Option Agreement provides that the Company will have the option to purchase certain assets, and assume certain liabilities, of MAE during a period of five years. The Company paid MAE $495,000, of which $445,000 was paid in the form of two promissory notes, and the remaining $50,000 was paid in the form of 200,000 shares of the Company's common stock. In the event that the Company exercises its option to purchase the covered assets and assume the covered liabilities of MAE, the consideration for the assets will be the amount paid for the option, subject to the adjustments described below. 17 AMERICAN TONERSERV CORP. Notes to Unaudited Condensed Financial Statements 12. Subsequent Events (continued) The 7% promissory note, in the amount of $333,200, is payable in equal monthly installments over a 60 month period.The 5% promissory note (the "Contingent Note"), in the amount of $111,800 is payable in fifty-eight (58) monthly installments beginning in June 2009. The principal amount of the Contingent Note shall be increased or decreased on a quarterly basis by the amount which Adjusted EBITDA is above or below a targeted amount. The Contingent Note will also be reduced by the amounts paid as commissions under the independent sales agreement. The Asset Purchase Option Agreement also provides that three employees of MAE will be offered an opportunity to serve on the Company's Advisory Board and receive options to purchase an aggregate of 500,000 shares of the Company's common stock for serving on that board. On April 23, 2009, the holder of $850,000 of convertible notes agreed to exchange those notes for preferred stock as part of the Company's ongoing efforts to renegotiate the terms of a portion of its debt. 18 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION This Report contains statements that may contain forward-looking statements, concerning the Registrant's future operations and planned future acquisitions and other matters and the Registrant intends that such forward-looking statements be subject to the safe harbors for such statements. Any statements that involve discussions with respect to predictions, expectations, belief, plans, projections, objectives, assumptions or future events or performance (often, but not always, using phrases such as "expects", or "does not expect", "is expected", "anticipates" or "does not anticipate", "plans", "estimates" or "intends", or stating that certain actions, events or results "may", could", "might", or "will" be taken to occur or be achieved) are not statements of historical fact and may be "forward looking statements". These forward-looking statements include statements relating to, among other things, the ability of the Registrant to continue as a going concern. The Company cautions readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Such forward-looking statements are based on the beliefs and estimates of the Company's management as well as on assumptions made by and information currently available to the Company at the time such statements were made. Forward looking statements are subject to a variety of risks and uncertainties which could cause actual events or results to differ from those reflected in the forward looking statements, including, without limitation, the failure to obtain adequate financing on a timely basis. Actual results could differ materially from those projected in the forward-looking statements, either as a result of the matters set forth or incorporated in this Report generally and certain economic and business factors, some of which may be beyond the control of the Registrant. Additional risks and uncertainties that may affect forward-looking statements about the Company's business and prospects include adverse economic conditions, inadequate capital, unexpected costs, and other factors which could have an immediate and material adverse effect. The Company disclaims any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. The following discussion and analysis of the results of operations and financial condition of the Company should be read in conjunction with the audited financial statements for the period ended December 31, 2008 and the related notes, contained in the Company's Annual Report on Form 10-K and in conjunction with the unaudited financial statements and notes thereto appearing elsewhere in this Form 10-Q. Three Months Ended March 31, 2009 and 2008 Revenue. Revenue for the three months ended March 31, 2009 ("Q1 2009") was $6,376,115 as compared to $2,689,679 for the three month period ended March 31, 2008 ("Q1 2008"). The increase in revenue in Q1 2009 was primarily due to the revenue brought on through the acquisition of iPrint Technologies, LLC, (iPrint) which occurred on October 31, 2008. Revenues from the sale of toner cartridges increased by $3,047,365 for three months ended March 31, 2009 compared to the same period in 2008 due to the revenue associated with the acquisition of iPrint. Revenues from service increased by $639,071 for the three months ended March 31, 2009 compared to the same period in 2008 19 primarily due to increased service contract revenue associated with our Tonertype and Optima operations. Gross Profit. Gross profit for Q1 2009 increased to $1,981,405 from $895,089 in Q1 2008. The gross profit margin in Q1 2009 was 31.1% compared to a gross profit margin for Q1 2008 of 33.3% . The Company's gross margins decreased compared to Q1 2008 due to the lower margins associated with sales to customers acquired from iPrint which have a high concentration of OEM cartridge sales. Salaries and Wages. Salaries and wages expenses were $ 877,569 for Q1 2009 compared to $ 673,936 in Q1 2008. The Q1 2009 increase was due to the increase in employees due to the iPrint acquisition. Professional Fees and Services. Professional fees and services expenses were $288,657 in Q1 2009 compared to $584,882 in Q1 2008. This decrease was primarily due to the decreased use of financial advisors to assist in capital raising efforts and investment banking services. Sales and Marketing. Sales and marketing expenses were $489,752 for Q1 2009 compared to $ 193,221 in Q1 2008. The increase in Q1 2009 was primarily due to the additional sales personnel hired through the acquisition of iPrint, increased commissions paid out and the increased use of Independent Sales Providers in 2009. General and Administrative. General and administrative expenses were $487,280 in Q1 2009 as compared to $ 335,241 in Q1 2008. General and Administrative expenses increased due to the overhead associated with the operations of iPrint offset by cost reductions at all operating locations. Amortization Expense. Amortization expense was $172,181 in Q1 2009 as compared to $151,977 in Q1 2008. The increase was due to the acquisition of assets from iPrint in October 2008 offset by a reduction in amortization from the Tonertype customer list which was re-valued in December 2008. Other (Expense) Income. During the three month period ended March 31, 2009, there was an increase of $194,959 in interest expense as compared to three month period ended March 31, 2008 as a result of the issuance of notes in connection with the iPrint acquisition in 2008 and the issuance of notes in a private offering. There was an increase in income related to the change in fair value of warrant liabilities of $414,139 for Q1 2009 versus Q1 2008 due to the decrease in the Companys stock price that is used to value the warrants. Net Loss from operations. The net loss from operations for the three months ended March 31, 2009 was $334,034 compared to a net loss of $1,044,168 for the three months ended March 31, 2008. The decrease in the net loss of $710,134 for Q1 2009 was primarily related to the effect of the iPrint acquisition and improved operational efficiencies. Net Loss. The net loss for the three months ended March 31, 2009 was $277,614 compared to a net loss of $ 1,197,116 for the three months ended March 31, 2009. The decrease in the net loss over the prior year was primarily related to the increased gross profit from the acquisition of iPrint along with the implementation of cost cutting measures and improved operational efficiencies being achieved in the Companys Tonertype facility. 20 The Company believes that it will continue to have net losses for the foreseeable future due to the amortization of customer lists from acquisitions and other non- cash related expenses. Net Loss per Share. The net loss per share in Q1 2009 was less than $0.01 compared to a net loss of $ 0.02 in Q1 2008. The decrease in the net loss per share was primarily due to the acquisition of iPrint and an increased number of shares of common stock outstanding which occurred during the last six months of 2008. EBITDA. EBITDA for Q1 2009 was $303,937 compared to an EBITDA of $(844,500) for Q1 2008. The $1,148,437 improvement in EBITDA was primarily the result of the iPrint acquisition, the implementation of cost cutting measures and improved operational efficiencies. An increase in other income related to the change in fair value of warrant liabilities of $ 414,139 for Q1 2009 versus Q1 2008 also impacted this number positively. Adjusted EBITDA. Adjusted EBITDA for Q1 2009 was $13,503 compared to an Adjusted EBITDA of $(435,947) for Q1 2008. This increase of $442,752 was primarily the result of the iPrint acquisition, the implementation of cost cutting measures and improved operational efficiencies. Non-GAAP Measures: EBITDA and Adjusted EBITDA presented in this report are a supplemental measure of our performance that is not required by or presented in accordance with GAAP. These measures are not a measurement of our financial performance under GAAP and should not be considered as alternatives to net income, income from operations, or any other performance measures derived in accordance with GAAP or as an alternative to cash flow from operating, investing or financing activities as a measure of our liquidity. EBITDA represents net income before interest, taxes, depreciation and amortization. Adjusted EBITDA represents net income before interest, taxes, depreciation, amortization and other non-cash related expenditures. We present EBITDA and Adjusted EBITDA because we consider them important supplemental measures of our performance and liquidity. We believe investors may also find these measures meaningful, given how our management makes use of them. The following is a discussion of our use of these measures. We use EBITDA and Adjusted EBITDA to measure and compare the performance of our Company. We also use EBITDA and Adjusted EBITDA to measure performance for determining division-level compensation. We also use EBITDA and Adjusted EBITDA as a measurement to manage cash flow from our divisions to the corporate level and to determine the financial health of each division. We also use EBITDA and Adjusted EBITDA to evaluate potential acquisitions and to evaluate whether to incur capital expenditures. EBITDA and Adjusted EBITDA have limitations as an analytical tool, and you should not consider them in isolation, or as a substitute for analysis of our results as reported under GAAP. Some of these limitations are as follows: * They do not reflect our cash expenditures, or future requirements for capital expenditures and contractual commitments; * They do not reflect changes in, or cash requirements for, our working capital needs; 21 * They do not reflect the interest expense, or the cash requirements necessary to service interest or principal payments on our debt; * Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and EBITDA and Adjusted EBITDA do not reflect any cash requirements for such replacements; and * Other companies, including companies in our industry, may calculate these measures differently than we do, limiting their usefulness as comparative measures. Because of these limitations, EBITDA and Adjusted EBITDA should not be considered as measures of discretionary cash available to us to invest in business growth or to reduce our indebtedness. We compensate for these limitations by relying primarily on our GAAP results and using EBITDA only as supplements. We have presented EBITDA and Adjusted EBITDA for the three months ended March 31, 2009 and 2008 to reflect the exclusion of all stock related compensation and gain or loss recognized on the fair value of convertible debt and other one -time expenditures. This presentation facilitates a meaningful comparison of our operating results for the three months ended March 31, 2009 and 2008. The following is a reconciliation of cash flows provided by operating activities to EBIT, EBITDA, and net loss: Three Months Ended March 31, 2009 2008 Cash flows used in operating activities $ (336,380 ) $ (635,225 ) Changes in operating assets and liabilities 89,895 102,436 Non-cash expenses, including depreciation and amortization (31,129 ) (664,327 ) Interest expense, net 363,400 168,441 EBIT 85,786 (1,028,675 ) Depreciation and amortization 218,151 184,175 EBITDA 303,937 (844,500 ) Interest expense (363,400 ) (168,441 ) Depreciation and amortization (218,151 ) (184,175 ) Net loss $ (277,614 ) $ (1,197,116 ) 22 The following is a reconciliation of net loss to EBITDA: Three Months Ended March 31, 2009 2008 Net loss $ (277,614 ) $ (1,197,116 ) Interest expense, net 363,400 168,441 EBIT 85,786 (1,028,675 ) Depreciation and amortization 218,151 184,175 EBITDA $ 303,937 $ (844,500 ) The following is a reconciliation of net EBITDA to Adjusted EBITDA; which excludes all non-cash items; one time expenditures and stock related compensation: Three Months Ended March 31, 2009 2008 EBITDA $ 303,937 $ (844,500 ) Stock related compensation 112,453 404,983 Fair value of conversion feature of convertible debt - (12,500 ) Fair value of warrant liabilities (417,066 ) (2,927 ) Bad debt allowance for entities - 32,500 Acquisition Costs 14,179 - ADJUSTED EBITDA $ 13,503 $ (422,444 ) Liquidity and Capital Resources At March 31, 2009, the Company had a working capital deficit of $5,035,789 including cash and equivalent balances of $ 8,913 compared to a working capital deficit of $4,973,437 at December 31, 2008. This deficit was primarily related to short term note obligations which will be due over the course of the next twelve months. The Company is seeking to renegotiate the terms of a portion of this debt or to exchange equity securities for a portion of the debt. The Company believes that it will be successful in addressing its short term working capital requirements through various strategies; however, there can be no assurances that it will be successful. Accounts receivable increased from $2,753,445 at December 31, 2008 to $2,933,691 at March 31, 2009. The increase was primarily due to increased revenues associated with the annual contracts billed during the first quarter. 23 Accounts payable and accrued expenses, which consist primarily of amounts due to third party service providers and toner suppliers, increased from $3,030,599 at December 31, 2008 to $3,237,068 at March 31, 2009. The increase was primarily due to the Company obtaining longer payment terms from key suppliers. The Company entered into no derivative financial instrument arrangements for the three months ended March 31, 2009. During the period from January 2009 through March 2009, the Company raised $265,000 through private offerings and warrant exercises. Also in January 2009, $51,915 of 10% convertible notes payable were issued with and a detachable warrant to purchase shares of the Company's Common Stock (the "Warrants"). The notes are interest only during the first twelve months and then principle and interest is amortized over the next twenty four months. The Notes may be converted, at the option of the holder, into shares of Common Stock at $0.30 per share during the first twelve months of the note. During the three months ended March 31, 2009, the Company used $336,380 in cash for operations. The cash flows were used primarily to cover the Company's continued losses from operations. The Company anticipates that it will begin to generate sufficient cash from existing operations to meet its capital requirements during the next twelve months, however, there are no assurances that the Company will be able to sustain its current revenue growth. Management believes it will be successful in financing its operations for the next twelve months. However, until such time as financing is obtained, there can be no assurance that sufficient funds will be available to finance its operations. During the three months ended March 31, 2009, the Company received $338,811 in cash from financing activities. These cash flows were primarily from $125,000 for the issuance of preferred stock, $90,000 from warrants exercised, $6,462,737 from draws on a revolving line of credit offset by $6,302,776 in payments on the revolving line of credit and $270,633 relating to notes payable. Business Outlook, Risks and Uncertainties Economic Uncertainties Current economic slowdown, financial market conditions, and the political environment may affect the Company's ability to raise financing. The Company will be required to raise additional capital to establish business operations. The uncertainty about the Company's ability to raise financing makes it difficult to predict the Company's results for fiscal year 2009 and its ability to continue as a going concern. 24 Sufficiency of Working Capital As of March 31, 2009, the Company had a net working capital deficit of $5,035,789. This deficit was primarily related to short term note obligations which are due over the next twelve months. The Company is seeking to renegotiate the terms of a portion of this debt or to exchange equity securities for a portion of the debt. The Company believes that it will be successful in addressing its short term working capital requirements through various strategies. The Company has inadequate financial resources to sustain its business activities as they currently are. We believe that we can achieve profitability through an aggressive organic growth plan to increase sales, increasing operational efficiencies and by aggressively reducing overhead costs. We have already begun implementing parts of our organic growth plan and cost reductions; however, we do not know the overall impact that these efforts may have on the business. The Company is currently spending approximating $75,000 more cash per month than is being generated from operations due to debt service payments, however, the growth of its sales has allowed the Company to finance operations through its revolving line of credit. During the quarter ended March 31, 2009, the Company raised $265,000 in proceeds from private offerings. The Company estimates that it will need to raise an additional $1,000,000 during the next 12 months to meet its minimum capital requirements. There is substantial doubt that the Company will be able to continue as a going concern, absent raising additional financing. There can be no assurance that the Company will be successful in obtaining the required financing or renegotiating terms or converting a portion of its short term obligations into equity. In April 2008, the Company entered into a line of credit with a financial institution, which is secured by all of the assets of the Company. The amount of the line of credit is $2,000,000. The availability of the line is determined byeligible accounts receivables. The current interest rate on the outstanding balance is nine percent per annum. The balance due was $1,506,683 at March 31, 2009. The approximate availability under the line was $150,000 at March 31, 2009. On April 23, 2009, this line was increased to $ 2,500,000 and extended through April 23, 2011; however, as of May 12, 2009, the availability under the line was only approximately $150,000. The financial statements have been prepared on a going concern basis, which assumes that the Company will be able to realize its assets and discharge its obligations in the normal course of business. If the Company were not to continue as a going concern, it would likely not be able to realize its assets at values comparable to the carrying value or the fair value estimates reflected in the balances set out in the preparation of the consolidated financial statements. The Company does not use financial instruments for trading purposes and is not a party to any leverage derivatives. To the extent that the Company has or continues to issue debt obligations outside of the course of its normal operations, the Company's business and results of operations may be materially effected by changes in interest rates and certain other credit risk associated with its operations. Other Matters In the event the Company experiences substantial growth in the future, the Company's business and results of operations may be materially affected 25 by changes in interest rates and certain other credit risk associated with its operations. Off Balance Sheet Arrangements The Company has no off balance sheet financing arrangements that have or are reasonably likely to have a current or future effect on the Company's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Required. ITEM 4. CONTROLS AND PROCEDURES. (a) Evaluation of Disclosure Controls and Procedures. The term "disclosure controls and procedures" is defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). This term refers to the controls and procedures of a Company that are designed to ensure that information required to be disclosed by a Company in the reports that it files under the Exchange Act is recorded, processed, summarized, and reported within the required time periods. Our Chief Executive Officer and Principal Financial Officer have evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by this quarterly report. During Management's evaluation of the effectiveness of internal controls, Management concluded that, as of that date, our disclosure controls and procedures were effective at ensuring that required information will be disclosed on a timely basis in our reports filed under the Exchange Act. (b) Changes in Internal Control over Financial Reporting. There has been no changes in the Company's internal control over financial reporting for three months ended March 31, 2009, that materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 26 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. There have been no changes to the legal proceedings information included in the Company's Form 10-K for the year ended December 31, 2008. ITEM 1A. RISK FACTORS Not required. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. There were no unregistered sales of equity securities during the quarter ended March 31, 2009 that have not been disclosed in reports on Form 8-K, except as set forth below. During December 2008, the Company agreed to reduce the exercise price of warrants held by a few investors from $0.30 per share to $0.15 per share. In January 2009, the Company issued 600,000 shares to one accredited investor for $90,000 upon the exercise of warrants at the reduced exercise price. In connection with this sale, the Company relied upon the exemptions provided by Section 4(2) of the Securities Act of 1933 (the "Act"), and/or Rule 506 under the Act. The securities were sold to a person who was already a shareholder of the Company. The Company reasonably believes that the investor is an "Accredited Investor," as defined under the Act, who had access to complete information concerning the Company. No advertising or other general solicitation was used in connection with the offering. A restrictive legend was placed on the certificate representing the securities issued. In January 2009, the Company sold one-half Unit to an accredited investor in a private offering in which one Unit consisted of a 10% Convertible Promissory Note in the amount of $103,830 (the "Notes") and warrants to purchase 125,000 shares of the Company Common Stock (the "Warrants"). The Notes will bear interest at 10% per annum and will be payable interest only for the first twelve months following the date of the Notes. During the first twelve months, the principal amount of the Notes will be convertible into common stock of the Company at a conversion price of $0.30 per share. The Warrants will be exercisable for a period of three years at an exercise price of $0.30 per share. Certain Directors of the Company have personally guaranteed the Notes sold in the private offering, and these Directors will receive Warrants with the same terms and conditions as those included in the Units as compensation for providing such guarantees. In connection with the sale of the Units, the Company relied upon the exemptions provided by Section 4(2) of the Securities Act of 1933 (the "Act"), and Rule 506 under the Act. The securities were sold to persons who the Company reasonably believes are "Accredited Investors," as defined under the Act, who had access to complete information concerning the Company. Each investor was given a private placement memorandum that provided detailed information about the Company and the securities to be issued, and investors were given an opportunity to ask questions of management. No advertising or other general solicitation was used in connection with the offering. The investors signed subscription documents representing that they were acquiring the securities for investment purposes only. A Form D was filed with the SEC 27 in connection with the offering. A restrictive legend was placed on the certificates representing the securities issued. On March 12, 2009, the Company agreed to exchange stock for services rendered to the Company. Blackhawk Financial received 50,000 shares of common stock in exchange for compensation valued at $11,500. In connection with the issuance of the shares of common stock to Blackhawk Financial, the Company relied upon the exemption provided by Section 4(2) of the Act. The Company reasonably believes that this investor is an "Accredited Investor," as defined under the Act. Blackhawk Financial had access to complete information concerning the Company. No advertising or other general solicitation was used in connection with the offering. A restrictive legend was placed on the certificate representing the securities issued. During March 2009, the Company sold 500,000 shares of Series D Convertible Preferred Stock in a private offering at an offering price of $0.25 per share to two accredited investors, one of whom was Chad Solter, who became a Director of the Company in April 2009. In connection with the sale of the shares, the Company relied upon the exemptions provided by Section 4(2) of the Securities Act of 1933 (the "Act"), and Rule 506 under the Act. The securities were sold to persons who the Company reasonably believes are "Accredited Investors," as defined under the Act, who had access to complete information concerning the Company. Each investor was given a private placement memorandum that provided detailed information about the Company and the securities to be issued, and investors were given an opportunity to ask questions of management. No advertising or other general solicitation was used in connection with the offering. The investors signed subscription documents representing that they were acquiring the securities for investment purposes only. A Form D will be filed with the SEC in connection with the offering. A restrictive legend will be placed on the certificates representing the securities to be issued. 28 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. Not Applicable ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None ITEM 5. OTHER INFORMATION. Not Applicable ITEM 6. EXHIBITS. Exhibit No. Description 31.1 Certification of Chief Executive Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) . Filed herewith electronically. 31.2 Certification of Principal Financial Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) . Filed herewith electronically. 32.1 Certification of CEO pursuant to Section 906 of the Sarbanes- Oxley Act of 2002. Filed herewith electronically. 32.2 Certification of Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Filed herewith electronically. 29 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN TONERSERV CORP. Date: May 14, 2009 By: /s/ Chuck Mache Chuck Mache Chief Executive Officer By: /s/ Ryan Vice Ryan Vice Chief Financial Officer 30
